Citation Nr: 1755888	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  10-13 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asthma.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The Veteran served on verified active duty in the Army from July 1982 to November 1982, from July 1996 to March 1997, and from November 2006 to October 2007.  She also had additional periods of service in the Army Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied service connection for a respiratory disorder, to include asthma (listed as asthma).  

In April 2015, the Board remanded this appeal for further development.  

In March 2017, the Board requested a Veterans Health Administration (VHA) opinion and the VHA opinion was obtained in April 2017.  In September 2017, the Veteran and her representative were provided with a copy of the VHA opinion.  In November 2017, the Veteran indicated that she had no further argument or evidence to submit in support of her appeal.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's respiratory disorder, to include asthma, is not related to her periods of active duty.  


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder, to include asthma, have not been met.  38 U.S.C.A. §§ 101(22), (24), 1101, 1110, 1112, 1113, 1131, 1137, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  Additionally, active duty for training includes full-time duty performed for training purposes by members of the National Guard of any state, and members of a Senior Reserve Officers' Training Corp (ROTC) Program.  38 U.S.C.A. § 101(22).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

The law provides that a Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111. 

The statutory language regarding the presumption of soundness indicates that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders." 38 U.S.C.A. § 1111.  Thus, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994)) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)).  In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based.  See Smith, 24 Vet. App. at 45; see also Crowe, 7 Vet. App. at 245.  Indeed, on analogous facts, the Smith Court held that in light of the absence of evidence of an examination made contemporaneous with the Veteran's entry into service, the presumption of sound condition could not apply.  Smith, 24 Vet. App. at 46.  

Additionally, when a service connection claim is based on a period of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA), the presumption of service connection does not apply.  Smith, 24 Vet. App. at 40, 47.  The evidentiary presumptions of sound condition at entrance to service (38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b)) and aggravation during service of preexisting diseases or injuries that undergo an increase in severity during service (38 C.F.R. § 3.306) do not extend to those whose service connection claim is based on a period of ACDUTRA or INACDUTRA.  Smith, 24 Vet. App. at 44-45; Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); Acciola v. Peake, 22 Vet. App. 320, 324 (2008); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim.")  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that she has a respiratory disorder, to include asthma, that is related to service.  She specifically maintains that she was treated for respiratory problems, including asthma and bronchitis, during her periods of service.  The Veteran indicates that prior to 1996, she was never diagnosed with bronchitis and that she had only been diagnosed with hay fever.  She reports that she was not diagnosed with a respiratory disorder, to include asthma, prior to her periods of service.  The Veteran essentially asserts that she suffered from respiratory problems, to include asthma, during service and since service.  

The Veteran served on verified active duty in the Army from July 1982 to November 1982, from July 1996 to March 1997, and from November 2006 to October 2007.  She also had additional periods of service in the Army Reserve.  

The service treatment records are incomplete.  The available service treatment records include references to respiratory problems.  On a medical history form at the time of a February 1994 examination, for Army Reserve purposes, the Veteran checked that she had hay fever and asthma.  The reviewing examiner indicated that the Veteran had hay fever and asthma which were relieved with over-the-counter medications.  The objective February 1994 examination report is not of record.  

An undated treatment report notes that the Veteran was thirty-three years old and that she complained of asthma.  The Veteran reported that she had a several year history of allergic rhinitis and wheezing.  She stated that she suffered from a tight chest that morning.  The diagnoses were allergic rhinitis, mild, and asthma, mild.  The Veteran was prescribed an Albuterol inhaler at that time.  

VA treatment records dated from November 2007 to September 2007, during the Veteran's period of active duty from November 2006 to October 2007, do not specifically show treatment for respiratory problems, to include asthma.  

Post-service private treatment records, including from K. P. Young, M.D., and VA treatment records, show treatment for variously diagnosed respiratory problems, to include asthma; chronic obstructive pulmonary disease (COPD); bronchitis; tracheobronchitis; asthmatic bronchitis; and bilateral pleuritic chest pain, etc.  The Veteran has also been noted to have a tobacco use disorder.  

A March 2008 VA general medical examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that her asthma began in 1995.  She stated that prior to deployment, she experienced exertional wheezing.  It was noted that pulmonary function tests confirmed a diagnosis of asthma and that the Veteran was treated with an Albuterol inhaler.  The Veteran indicated that she currently had exacerbations one to two times per year, and that she was currently using Singulair, with no side effects.  The diagnosis was asthma.  The examiner did not provide an opinion as to the etiology of the Veteran's diagnosed asthma.  

A May 2015 statement from B. A. W., who served with the Veteran, indicates that she was mobilized with the Veteran from July 1996 to March 1997 and that they were both assigned to the 336th AG Company (Postal) Second Platoon located in Sheffield, Alabama.  She noted that they departed and arrived in Germany in late July 1996.  B. A. W. reported that during physical fitness training activities, the Veteran experienced episodes of shortness of breath and respiratory difficulties.  B. A. W. also stated that during the course of the eight months they were mobilized, the Veteran received breathing treatment, medication and inhalers.  She indicated that prior to the mobilization, she never witnessed the Veteran having any breathing difficulty and that she did not observe the Veteran using any applications or devices to improve or enhance her respiratory function.  

A May 2015 lay statement from E. A. indicates that she knew the Veteran since she was born and that she never knew of any problems with the Veteran's breathing.  E. A. reported that when the Veteran got ready to go to Germany on deployment, she called home saying that they were not going to let her go because she had asthma.  E. A. stated that the Veteran later indicated that they gave her inhalers and would monitor her asthma and breathing over in Germany.  

A June 2015 lay statement from a reverend, who grew up with the Veteran, notes that the Veteran never had any breathing problems growing up that she was made aware of, and that when the Veteran joined the armed forces, she notified her that she was having problems with her breathing and that she was told that she had asthma.  The reverend stated that the Veteran notified her that she had to take breathing treatments and use an inhaler.  

An October 2015 VA respiratory conditions examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran stated that in 1996, when she was getting ready to go to Bosnia, she became sick and was diagnosed with asthma.  She reported that she had about two exacerbations per year which required an oral Prednisone taper and antibiotics.  It was noted that the Veteran's condition required parenteral corticosteroid medications and that she required intermittent courses or bursts of systemic (oral and parenteral) corticosteroids, with two courses or bursts in the past twelve months. 

The diagnosis was asthma.  The examiner indicated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that there was an undated progress note which states that the Veteran was 33 years old and complained of asthma.  It was noted that the Veteran reported a several year history of allergic rhinitis and wheezing and that she was treated with an Albuterol inhaler.  The examiner indicated that since the Veteran was born in 1958, the date of the progress note would be in 1991.  The examiner stated that on a medical history form at a February 1994 periodic physical, the Veteran checked that she had hay fever and asthma.  The examiner indicated that such was prior to her active duty service from 1996 to 1997 and from 2006 to 2007.  The examiner opined that, therefore, it was less likely as not that the Veteran's asthma was incurred during her active duty service.  

The examiner also indicated that the Veteran's claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, illness, or injury.  The examiner again reported that there was an undated progress note which states that the Veteran was 33 years old and complained of asthma.  It was noted that the Veteran reported a several year history of allergic rhinitis and wheezing and that she was treated with an Albuterol inhaler.  The examiner indicated that since the Veteran was born in 1958, the date of the progress note would be in 1991.  It was noted that the Veteran also brought in old boxes from inhalers that were dated on July 25, 1996; October 18, 1996; and February 5, 1997.  The examiner reported that an August 2008 VA general medical examination report indicates that the Veteran was positive for asthma and that she reported that she had previously taken an inhaler in 1996, and was currently taking Singulair.  

The examiner stated that the Veteran used no other inhalers since 1996 and that her only treatment was Singulair with no change in her medication in 2009.  It was noted that a March 2010 VA progress report states that the Veteran had seen a pulmonologist for bronchitis and asthma and that she was presently taking Foradil, Albuterol, Spiriva, and a nasal spray.  The examiner stated that a September 2009 treatment report from K. P. Young, M.D., notes that the Veteran complained of a cough and dyspnea on exertion, and that she had a thirty pack per year smoking history.  It was noted that the current medications, at that time, were Singulair and Zyrtec and that she was started on inhaled medication.  

The examiner reported that the Veteran was intermittently treated with an Albuterol inhaler in 1991, 1996, and 1997, and that such would be due to intermittent flare-ups of symptoms, or temporary worsening, not permanent aggravation.  The examiner stated that service treatment records from the 2006 to 2007 active duty were negative for treatment or worsening of the pre-existing asthma.  It was noted that the Veteran began seeing a specialist in 2009 and that she was started on inhaled medication at that time.  The examiner commented that, therefore, it was less likely as not for the Veteran's asthma, which clearly and unmistakably existed prior to her active duty service, to have been permanently aggravated beyond that natural progression during her active duty service or training.  

An April VHA opinion was provided by an expert in pulmonology.  The VHA expert discussed the Veteran's medical history in great detail.  The expert reported that she believed that the Veteran currently had asthma.  The expert reported that the Veteran indicated on several occasions to providers that she had a long-standing history of hay fever and allergic rhinitis.  It was noted that it was not uncommon for those three disorders to accompany one another because they could all be respiratory disorders related to allergies.  The expert stated that not all asthma was clearly allergic-based or triggered by environmental agents.  The expert related that asthma could become a chronic obstructive pulmonary disease (COPD) if inadequately treated for long periods of time, but that the Veteran's pulmonary function tests were not diagnostic of COPD.  It was noted that by the GOLD criteria, the post-bronchodilator FEV1 percent should be less than 70 percent and that none of the Veteran's post-bronchodilator FEV1 percents were less than 70 percent.  The expert stated that she disagreed with the assessment of K. P. Young, M.D., in some of his notes that the Veteran had COPD.  It was noted that Dr. Young variously listed asthma and COPD in his office notes.  The expert reported that the Veteran's history of cigarette smoking might have contributed toward Dr. Young's leanings toward COPD, but that the pulmonary function tests did not demonstrate COPD.  The expert stated that the persistently reduced diffusing capacity (ability to absorb oxygen through the lungs) could be associated with COPD and was usually not associated with asthma, but the Veteran might have a reduced diffusing capacity from her cigarette smoking.  The expert indicated that such did not make for a diagnosis of COPD.  

The VHA expert reported that bronchitis and tracheobronchitis were terms that referred to inflammation of the trachea and bronchi that could occur for a variety of reasons, but that acute viral illnesses made up the majority of the causes of acute bronchitis and tracheobronchitis.  It was noted that occasionally they were caused by atypical bacteria and rarely by typical bacteria.  The VHA expert indicated that differentiating between an acute asthma flare-up and acute bronchitis or tracheobronchitis could be difficult unless the patient had a fever or other viral symptoms.  The VHA expert related that the episodes of bronchitis and tracheobronchitis documented by Dr. Young were self-limited, and that the Veteran might very well have had bronchitis and tracheobronchitis as acute viral infections and, therefore, such were transient diagnoses.  It was noted that the term asthmatic bronchitis was one used to describe either acute bronchitis in an asthmatic, or an exacerbation of asthma.  The VHA expert stated that the Veteran did have asthmatic bronchitis several times while being treated by Dr. Young, but such was really not a new diagnosis, but rather a different terminology for an asthma exacerbation or acute bronchitis.  

The VHA expert reported that the Veteran presented to Dr. Young's nurse practitioner in July 2012 with pleuritic chest pain, a history of fever, and a cough.  The VHA expert stated that the Veteran was diagnosed with bilateral pleuritic chest pain that resolved by the next visit.  The VHA expert indicated that like the acute bronchitis or the tracheobronchitis diagnoses, such was probably an accurate diagnosis and was probably secondary to an acute viral illness, and the Veteran improved to resolve the symptoms.  It was noted that such was a transient diagnosis.  The VHA expert concluded that the Veteran's likely diagnosis was asthma based on history, examination findings, and pulmonary function tests.  The examiner commented that the Veteran did not have COPD, but that she had transient asthma flare-ups that had been called asthmatic bronchitis and that she had suffered viral syndromes that were called bronchitis, tracheobronchitis, and bilateral chest pain.  

The examiner indicated that it was less likely than not that the Veteran's diagnosis of asthma was etiologically related to or had its onset during her periods of active duty.  The expert stated that the Veteran clearly had asthma before entering her period of active duty in 1996 as witnessed by her reports to VA examiners that her asthma dated back to 1991 or 1995 in different reports.  The expert maintained that the Veteran also reported a history of asthma and a several year history of allergic rhinitis as documented by an undated note at the age of 33 (sometime between December 28, 1991, and December 27, 1992).  The expert indicated that such was before the Veteran's active duty service start in July 1996.  The expert stated that she did not have access to any active duty treatment records specifically from the Veteran's brief active duty for training period from July 1982 to November 1982.  It was noted that should further medical evidence become available, including service treatment records from 1982, the issue could be revisited.  The expert commented that, therefore, based on the available documentation, there was no evidence that the asthma occurred during the Veteran's periods of active duty.  The expert reported that although the Veteran's cigarette use did not cause her asthma, it might well have contributed to her respiratory complaints during her lifetime.  The expert indicated that the Veteran did not have COPD, that her diagnoses of bronchitis, tracheobronchitis, and bilateral pleuritic chest pain were all made between 2009 and 2015 after her time of active duty service, that those diagnoses were transient, not chronic, diagnoses, and that they were most likely related to viral illnesses.  

The VHA expert reported that the lay statement from B. A. W. was precisely that, a lay statement.  The VHA expert stated that the Veteran was treated with Albuterol as documented in the undated provider note at the age of 33, sometime between December 28, 1991, and December 28, 1992, and she told the provider that she had a history of asthma at that visit, which was before the July 1996 service entry date or deployment.  The VHA expert related that the Veteran had also indicated to providers and examiners that she had asthma and that she had used over the counter inhalers prior to 1996, specifically in a note dated in August 1994.  The expert reported that B. A. W. might not have ever seen the Veteran use inhalers or have ever witnessed the respiratory symptoms, but such did not substantiate the Veteran's claim of never having had asthma before her active duty date of July 1996.  The VHA expert maintained that none of the personal statements from the lay witnesses could be used to indicate that the Veteran did not have asthma prior to her July 1996 entry date.  

The VHA expert indicated that based on the available information and the lack of service treatment records presented to her, it was less likely than not that the Veteran's pre-existing asthma worsened during service.  The VHA expert stated that the Veteran's pulmonary function tests were at their lowest in April 2008, six months after her separation from active duty in October 2007, but they improved over time and by the last available pulmonary function test in December 2014, they were normal.  The VHA expert indicated that it could be argued that the use of inhalers on a chronic basis improved her pulmonary function tests, but any fixed defect or permanent worsening of her asthma would not result in normal values as seen on the last pulmonary function tests.  The VHA expert reported that the Veteran did not have COPD and that her diagnoses of bronchitis, tracheobronchitis, asthmatic bronchitis, and bilateral pleuritic chest pain were transient diagnoses and not permanent conditions.  It was noted that based on the available records, the Veteran did not have any of the latter four diagnoses during service or before service.  

The VHA expert commented that it was her opinion that the Veteran had asthma before her entry date into the service in July 1996 and that the asthma was not worsened during her time of service.  The VHA expert stated that her opinion was based on the available records and that she did not have access to any service treatment records from 1982.  

The probative value of medical opinion evidence "is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes, that the examiner, pursuant to the October 2015 VA respiratory conditions examination report, following a review of the claims file, indicated that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner also specifically maintained that it was less likely as not that the Veteran's asthma was incurred during her active duty service.  The examiner further found that the Veteran's claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, illness, or injury.  The Board observes that the examiner solely diagnosed the Veteran with asthma.  The Board notes, however, that there were numerous other respiratory diagnoses of record including COPD; bronchitis; tracheobronchitis; asthmatic bronchitis; and bilateral pleuritic chest pain, etc., which the examiner did not address.  The Board notes that the "current disability" requirement for service connection is satisfied if a claimant has a disability at any time during the pendency of a claim, even if the disability resolves prior the adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Additionally, the examiner referred to service treatment records from the Veteran's 2006 to 2007 active duty.  The Board observes, however, that only VA treatment reports for that period are of record.  Therefore, the Board finds that the VA examiner's opinions are less probative in this matter.  

The Board notes that the VHA expert discussed the Veteran's medical history in great detail.  The VHA expert specifically indicated that the Veteran's likely diagnosis was asthma based on history, examination findings, and pulmonary function test results.  The examiner also commented that the Veteran did not have COPD, but that she had transient asthma flare-ups that had been called asthmatic bronchitis and that she had suffered viral syndromes that were called bronchitis, tracheobronchitis, and bilateral chest pain.  The expert further indicated that none of the personal statements from the lay witnesses could be used to indicate that the Veteran did not have asthma prior to her July 1996 entry date.  The expert found that it was less likely than not that the Veteran's diagnosis of asthma was etiologically related to or had its onset during her periods of active duty.  Additionally, the expert concluded that based on the available information, it was less likely than not that the Veteran's pre-existing asthma worsened during service.  The expert specifically commented that it was her opinion that the Veteran had asthma before her entry date into the service in July 1996 and that the asthma was not worsened during her time of service.  The Board observes that the VHA expert reviewed the Veteran's claims file and discussed her medical history in great detail.  The expert also discussed the Veteran's variously diagnosed respiratory disorders and provided rationales for all of her opinions.  Therefore, the Board finds that the opinions provided by the VHA expert are the most probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

The Board observes that the medical evidence does not suggest that the Veteran's current respiratory disorder, to include asthma, is related to her periods of service.  In fact, the medical evidence provides negative evidence against this finding.  In a very probative April 2017 opinion, a VHA expert specifically found that it was less likely than not that the Veteran's diagnosis of asthma was etiologically related to or had its onset during her periods of active duty.  

Additionally, the Board notes that there is no evidence of treatment for a respiratory disorder, to include asthma, during the Veteran's period of active duty from July 1982 to November 1982.  In fact, the evidence of record shows that the Veteran was treated for respiratory disorders, including asthma, years after the July 1982 to November 1982 period of active duty.  Further, the Board observes that the preponderance of the evidence indicates that the Veteran's respiratory disorder, to include asthma, pre-existed her periods of active duty from July 1996 to March 1997 and from November 2006 to October 2007.  The Board also finds that the preponderance of evidence clearly shows that the Veteran's respiratory disorder, to include asthma, was not aggravated (permanently worsened) during her periods of active duty from July 1996 to March 1997 and from November 2006 to October 2007.  A VHA expert in a very probative opinion specifically concluded that it was less likely than not that the Veteran's pre-existing asthma worsened during service.  The expert specifically maintained that that the Veteran had asthma before her entry date into the service in July 1996 and that the asthma was not worsened during her time of service.  

The Veteran has essentially alleged that her respiratory disorder, to include asthma, had its onset during her periods of active duty, specifically during her period of active duty from July 1996 to March 1997.  However, while the Veteran is competent to report respiratory symptoms during service, or after service, she is not competent to relate her currently claimed respiratory disorder, to include asthma, to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  In the Veteran's case, such a nexus opinion requires a certain level of expertise given the medically complex question.  A lay opinion is not sufficient in this case to prove nexus.  

The preponderance of the evidence is against the claim for entitlement to service connection for a respiratory disorder, to include asthma; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a respiratory disorder, to include asthma, is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


